DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
The status of the 09/08/2021 claims, is as follows: Claims 1 and 5 have been amended; and claims 1-5 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Uematsu (US 20150344061 A1, previously cited) in view of Hisajima (US 10093338 B2, previously cited)   
Regarding Claim 1, Uematsu discloses a steering device (steering wheel 10) including a grip (rim portion 15) (para. 0052, lines 1-4; figs. 1-9), the steering device comprising: 
a core (core metal 18) including a grip core (rim core metal 25) corresponding to the grip (rim portion 15) (para. 0053; figs. 3-4, 9);  
5an electronic part (porous sheet 31) (para. 0056, lines 1-5; fig. 9); 
cover portion 19) to be formed to integrally cover at least the grip core and the electronic part (para. 0054, 0052, lines 1-4, 7-13),
a recess10 of a mold (gas vent 49 of the shaping mold 41) for molding of the resin layer (cover portion 19) (para. 0067, lines 12-16 of para. 0073; figs. 7A-7D) (it is understood that the cavity 46 which is a part of the shaping mold 41 is filled with resin to form the cover portion 19), the recess of the mold (gas vent 49) being adapted to cause a fluid resin raw material for the resin layer to partly overflow (para. 0064, lines 10-13) (this is functional limitation and it is evident that the gas vent 49 allows air to be dispelled from the cavity and is also capable of allowing the overflow of resin to exit the cavity).
Uematsu does not disclose:
a spacer to be interposed between the grip core and the electronic part;  
the spacer includes therein an opening at a position where the opening faces a recess of a mold for molding of the resin layer, the opening being formed across an outer circumferential edge of the spacer, and the opening being formed in a slit shape elongated along the outer circumferential edge of the spacer. 
However, Hisajima discloses a steering device (steering wheel 10), wherein 
a spacer (frame structures 14 and 16) is interposed between the grip core (core 12) and the electronic part (heater element 20); and 
the spacer (frame structures 14 and 16) includes therein an opening (void) (col. 3, lines 9-16), the opening (void) being formed across an outer circumferential edge of the spacer (frame structures 14 and 16) (fig. 3), and the opening (void) being formed in a slit shape (it is noted each void has slit shape, “slit” is defined as a narrow opening)  elongated along the outer circumferential edge of the spacer (fig. 3) (according to attached Webster dictionary, “elongated” is interpreted to mean “extend the length of”. Therefore, the void has a length that extends the length of the outer circumferential edge of the spacer. “Length” is interpreted to mean “length of something taken as a unit of measure”. In other words, “length” does not have to be in a particular direction. As long as it describes length of something, it is the length. Under this interpretation, the outer circumferential edge of the spacer stretches 360 degree around the streering wheel. Moreover, it is further noted the limitation can be rejected using another interpretation such as shown in annotated fig. 3 below. Each void is the slit that extends along the circumferential edge of the spacer annotated fig. 3.)  

[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    565
    572
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    578
    536
    media_image2.png
    Greyscale

[AltContent: textbox (Circumferential edge of the spacer)]


[AltContent: textbox (Prior Art
Hisajima (US 10093338))]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer interposed between the grip and the electronic part, wherein the spacer includes therein the opening that is being formed across the outer circumferential edge of the spacer and the opening being formed in a slit shape elongated along the outer circumferential edge of the spacer as taught by Hisajima. Doing so would avoid heat conducted toward the core such that heat generated by the electronic part is directed to the grip, thereby saving power consumption (col. 3, lines 37-45; figs. 3-5). 
The modification of Uematsu and Hisajima results in at least one of the voids of frame structures 14 and 16 facing the gas vent 49 (it is noted when the resin material 34 is injected into the cavity 46 to form the rim portion 15, the shaping mold 41 is placed horizontally and the gas vent 49 is disposed at 12 o’clock, see para. 0065 and 0067 of Uematsu. The resin fills in the gaps between the core and each of the frame structure 14 and 16 of Hisajima and any overflow resin is directed to the gas vent 49 of Uematsu including air/bubble). 

Regarding Claim 2, Uematsu discloses the steering device (steering wheel 10). Hisajima discloses the spacer (frame structures 14 and 16) includes therein a communicating hole (void) passing through from an inside to an outside of the spacer (frame structures 14 and 16), the inside of the spacer being a side of the grip core (core 12), the outside of the spacer being a side opposite to the inside (see annotated fig. below of Hisajima).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to col. 3, lines 37-45; figs. 3-5). 

Regarding Claim 3, Uematsu discloses the steering device (steering wheel 10), wherein the electronic part (porous sheet 31) is sheetlike (“porous sheet” is a sheet) and includes therein a pore (pores) (para. 0018, lines 10-15). Hisajima discloses the spacer (frame members 14 and 16) comprising at least the openings (void). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer interposed between the grip and the electronic part, wherein the spacer includes therein the opening that is being formed across the outer circumferential edge of the spacer as taught by Hisajima. Doing so would avoid heat conducted toward the core such that heat generated by the electronic part is directed to the grip, thereby saving power consumption (col. 3, lines 37-45; figs. 3-5). The modification of Uematsu and Hisajima results in the electronic part (steering wheel 10 of Uematsu) being 20wrapped externally around the spacer (frame members 14 and 16 of Hisajima) such that the pore (pores of Uematsu) is positioned to face at least the opening (void of Hisajima) (it is evident that pores of the porous sheet 31 faces at least the void of frame members 14 and 16 such that the resin can fill the pores of the porous sheet and reaches the core through voids of the frame members).

Regarding Claim 4, Uematsu discloses the steering device (steering wheel 10), wherein the grip (rim portion 15) is formed in a shape of a circular arc (fig. 8). 

  Regarding Claim 5, Uematsu discloses a method for producing a steering device (steering wheel 10), the steering device including a grip (rim portion 15) (para. 0052, lines 1-4; figs. 1-9), a core (core metal 18) including a grip core (rim core metal 25) corresponding to the grip (rim portion 15) (para. 0053; figs. 3-4, 9), an electronic part (winding heater 28) (para. 0072; fig. 9), and a resin layer (cover portion 19) (para. 0054, 0052, lines 1-4, 7-13), the method comprising: 
preparing a mold (shaping mold 41) including a cavity (cavity 46), a gate (gate 48), and a recess (gas vent 49), the gate and the recess each being in communication with the cavity (0064; figs. 7A-7D) (it is understood the gate, the recess and the cavity are in fluid communication with each other; in other words, the resin enters the cavity through the gate, fills the cavity, and the overflow that carries gas exits through the gas vent 49); 
setting an intermediate body (core metal 18) in the cavity of the mold (shaping mold 41), the intermediate body (core metal 18) including the grip core (rim core metal 25), and the electronic part (para. 0072) (it is understood that core metal 18 is prepared by the winding heater 28 around the core metal 18 before it is placed into the cavity); and 
forming the resin layer (cover portion 19) by filling the cavity with a fluid resin raw material (resin material 34) through the gate (gate 48) and by causing the fluid resin raw material to partly overflow from the recess (gas vent 49) (it is understood that when the cavity is completely filled with resin material, some of the resin material will overflow to the gas vent 49), the resin layer integrally covering at least the grip core and the electronic part (para. 0073; figs. 7A-7D) (it is understood that resin material covers the heater 28/porous sheet 31 and the resin material also flows through the pores of the porous sheet 31 to reach the core).
Uematsu does not disclose:
a spacer including an opening formed along an outer circumferential edge of the spacer; 
the grip is being covered with the spacer, the electronic part being disposed externally to the spacer, and the intermediate body being set such that the opening is positioned to face the recess, 
wherein the opening is formed in a slit shape elongated along the outer circumferential edge of the spacer. 
However, Hisajima discloses:
A spacer (frame structures 14 and 16) including an opening (void) formed along an outer circumferential edge of the spacer (col. 3, lines 9-16) (it is noted that frame structures 14 and 16 wrap around the steering wheel core 12 having voids along the circumference that are equally spaced) (annotated figs. 2 and 3); 
a grip (core 12) is being covered with the spacer (frame structures 14 and 16) (fig. 3), the electronic part (heater element 20) being disposed externally to the spacer (frame structures 14 and 16) (fig. 5),
wherein the opening (void) is formed in a slit shape (fig. 3) elongated along the outer circumferential edge of the spacer (frame structures 14 and 16) (according to attached Webster dictionary, “elongated” is interpreted to mean “extend the length of”. Therefore, the void has a length that extends the length of the outer circumferential edge of the spacer. Under this interpretation, the outer circumferential edge of the spacer stretches 360 degree around the streering wheel. It is further noted the limitation can be met using another interpretation such as shown in annotated fig. 3 below. Each void is the slit that extends along the circumferential edge of the spacer annotated fig. 3.)  
 


[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    565
    572
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    578
    536
    media_image2.png
    Greyscale

[AltContent: textbox (Circumferential edge of the spacer)]


[AltContent: textbox (Prior Art
Hisajima (US 10093338))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to col. 3, lines 37-45; figs. 3-5). 
The modification of Uematsu and Hisajima results in the intermediate body (core metal 18 of Uematsu) including the grip (rim core metal 25), the spacer (frame structures 14 and 16 of Hisajima), and the electronic part (winding heater 28), the grip being covered with the spacer, the electronic part being disposed externally to the spacer, and the intermediate body being set such that the opening is positioned to face the recess (it is noted that according to Uematsu, when the resin material 34 is injected into the cavity 46 to form the rim portion 15, the shaping mold 41 is placed horizontally and the gas vent 49 is disposed at 12 o’clock (para. 0065 and 0067 of Uematsu). At least one of the voids of frame structures 14 and 16 facing the gas vent 49. The resin fills in the gaps between the core and each of the frame structure 14 and 16 of Hisajima and any overflow resin is directed to the gas vent 49 of Uematsu including air/bubble).  

Alternatively, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US20150344061 A1, previously cited), in view of Kato (US20160311457 A1, previously cited)
 Regarding Claim 5, Uematsu discloses a method for producing a steering device (steering wheel 10), the steering device including a grip (rim portion 15) (para. 0052, lines 1-4; figs. 1-9), a core (core metal 18) including a grip core (rim core metal 25) corresponding to the grip (rim portion 15) (para. 0053; figs. 3-4, 9), an electronic part (winding heater 28) (para. 0072; fig. 9), and a resin layer (cover portion 19) (para. 0054, 0052, lines 1-4, 7-13), the method comprising: 
preparing a mold (shaping mold 41) including a cavity (cavity 46), a gate (gate 48), and a recess (gas vent 49), the gate and the recess each being in communication with the cavity (0064; figs. 7A-7D) (it is understood the gate, the recess and the cavity are in fluid communication with each other; in other words, the resin enters the cavity through the gate, fills the cavity, and the overflow that carries gas exits through the gas vent 49); 
setting an intermediate body (core metal 18) in the cavity of the mold (shaping mold 41), the intermediate body (core metal 18) including the grip core (rim core metal 25), and the electronic part (para. 0072) (it is understood that core metal 18 is prepared by the winding heater 28 around the core metal 18 before it is placed into the cavity); and 
forming the resin layer (cover portion 19) by filling the cavity with a fluid resin raw material (resin material 34) through the gate (gate 48) and by causing the fluid resin raw material to partly overflow from the recess (gas vent 49) (it is understood that when the cavity is completely filled with resin material, some of the resin material will overflow to the gas vent 49), the resin layer integrally covering at least the grip core and the electronic part (para. 0073; figs. 7A-7D) (it is understood that resin material covers the heater 28/porous sheet 31 and the resin material also flows through the pores of the porous sheet 31 to reach the core), 
Uematsu does not disclose:
a spacer including an opening formed across an outer circumferential edge of the spacer;

wherein the opening is formed in a slit shape elongated along the outer circumferential edge of the spacer. 
However, Kato discloses:
a spacer (porous material layer 20) including an opening (air gaps) formed across an outer circumferential edge of the spacer (porous material layer 20) (para. 0021; fig. 2); 
a grip (cored bar 18) is being covered with the spacer (porous material layer 20), an electronic part (heater element 22) being disposed externally to the spacer (porous material layer 20) (fig. 2), 
wherein the opening (air gaps) is formed in a slit shape (annotated fig. 5A) elongated along the outer circumferential edge of the spacer (porous material layer 20) (para. 0025; figs. 2 and 5A) (according to attached Webster dictionary, “elongated” is interpreted to mean “extend the length of”. It is noted that the air gap shown as single cell 120 is a narrow opening/slit in a vertical direction. The single cell 120/slit/opening has a length that extends along the outer circumferential edge of the spacer. The outer circumferential edge of the spacer stretches 360 degrees around the steering wheel. 



[AltContent: arrow]
    PNG
    media_image3.png
    246
    358
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    546
    339
    media_image4.png
    Greyscale

[AltContent: textbox (Elongated along the outer circumferential edge of the spacer)]
 

[AltContent: textbox (Prior Art
Kato (US20160311457 A1))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer having the opening formed across the outer circumferential edge of the spacer as taught by Kato and dispose it in between the grip core and the electronic part, such that the heater element is spaced away from the grip core by a thickness distance of the spacer such that the heater element is disposed close to the surface of the steering wheel, thereby improving temperature efficiency (para. 0010, lines 1-10). The modification of Uematsu and Kato results in the intermediate body (core metal 18 of Uematsu) being set such that the opening (air gaps of porous material layer 20 of Kato) is positioned to face the recess (gas vent 49 of Uematsu). 

Response to Arguments
Applicant’s arguments in the Remarks filed on 09/08/2021 have been fully considered but are respectfully not found persuasive because: 
Applicant’s Arguments: with respect to claims 1 and 5 on p. 5-6 of the Remarks, “In the Response to Arguments section, the Office Action, at pages 18 and 19, alleges that a slit shape having a longitudinal direction along the outer circumferential edge of the spacer recited in Claim 1 corresponds to a narrow opening in a vertical direction described in paragraph [0025] and Fig. 5A of Kato or a narrow opening in the Examiner's annotated Fig. 3 of Hisajima, with noting that the originally-filed specification does not define what "longitudinal direction" is. In response thereto, as noted above, Applicants amend Claims 1 and 5 to more clarify the distinguishable features of Claims 1 and 5 over any of Kato and Hisajima, without using the term: "longitudinal direction." It is respectfully submitted that at least the feature of "the opening being formed in a slit shape elongated along the outer circumferential edge of the spacer" as recited in amended Claim 1 is neither disclosed, taught nor suggested in any of Kato, Uematsu, and Hisajima. Indeed, it is clear from Fig. 5A of Kato that a narrow opening in a vertical direction described in paragraph
[0025] of Kato is not formed in a slit shape elongated along the outer circumferential edge of the spacer. Further, it is clear from Fig. 3 of Hisajima that a narrow opening in the Examiner's annotated Fig. 3 of Hisajima is not formed in a slit shape elongated along the outer circumferential edge of the spacer, either.
The above-noted feature of Claim 1 brings about remarkable benefits such as, for example, the opening positioned inside resin layer is made less perceptible to an operator and accordingly rim portion is pleasant to the touch when the operator grips rim portion, as is described in paragraph [0046] of the specification originally filed.
For at least the same reasons that Claim 1 is patentable over any of Kato, Uematsu, and Hisajima, Applicants submit that Claim 5 which recites similar features as Claim 1 is also patentable.”
Examiner’s response: 
The applicant’s arguments regarding Kato are respectfully not found persuasive. Kato discloses a spacer (porous material 20) having openings (air gaps) that are formed in a slit shape (a narrow opening in vertical direction is defined as a slit that has multiple sides, one of sides, annotated fig. 5A, extends/elongates in the circumferential edge of the spacer, para. 0025) elongated along the outer circumferential edge of the spacer.  

[AltContent: textbox (Open cell 120 has at least a length that extends along the outer circumferential edge of the spacer. )][AltContent: arrow]
    PNG
    media_image5.png
    236
    302
    media_image5.png
    Greyscale
 
    PNG
    media_image4.png
    546
    339
    media_image4.png
    Greyscale

[AltContent: textbox (Prior Art
Kato (US20160311457 A1))]



The applicant’s arguments regarding Hisajima are respectfully not found persuasive. Hisajima discloses a spacer (frame structures 14 and 16) has opening (voids) being formed in a slit shape (narrow opening is defined as a slit; annotated fig. 3) elongated along the outer circumferential edge of the spacer. According to attached Webster, “elongate” is interpreted to mean “extend the length of”. Looking at fig. 3, it is noted at least one of the sides of the slit/opening/void extends/elongates in circumferential edge of the spacer. The circumferential edge of the spacer extends around the steering wheel at 360 degrees. 

[AltContent: textbox (One side of the slit elongated in circumferential edge of the spacer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (slits)]
    PNG
    media_image6.png
    477
    463
    media_image6.png
    Greyscale




[AltContent: textbox (Prior Art
Hisajima (US 10093338))][AltContent: textbox (Circumferential edge of the spacer)][AltContent: arrow][AltContent: oval][AltContent: textbox (Fig. 3’)]
    PNG
    media_image6.png
    477
    463
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761